Appeal from an order of Family Court, Genesee County (Griffith, J.), entered December 20, 2000, which, inter alia, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the second through sixth ordering paragraphs and as modified the order is affirmed without costs and the matter is remitted to Family Court, Genesee County, for further proceedings in accordance with the same Memorandum as in Matter of Hannah D. (292 AD2d 867 [decided herewith]). Present—Green, J.P., Scudder, Kehoe, Burns and Gorski, JJ.